TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00486-CV



                            American Phoenix Foundation, Appellant

                                                  v.

                                       Steve Bresnen, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-15-002332, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                The appellate record must include the clerk’s record from the trial court.1 The clerk’s

record in this cause was due in this Court on August 16, 2016, but no record was filed. We received

notice from the Travis County district clerk’s office that appellant has neither paid for nor

made arrangement for payment of the record. Under these circumstances, this Court may dismiss

the appeal for want of prosecution.2

                On August 22, 2016, we sent notice to appellant that the clerk’s record was overdue

and that the appeal may be dismissed for want of prosecution if appellant did not make arrangements

for the record and submit a status report to this Court on or before September 1, 2016. To date,




       1
           See Tex. R. App. P. 34.1, 34.5(a).
       2
           See id. R. 37.3(b).
appellant has not responded in any way and the clerk’s record has not been filed. Accordingly, we

dismiss the appeal for want of prosecution.3



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: October 5, 2016




       3
           See id. R. 37.3(b), 42.3(b), (c).

                                                 2